DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As stated in the remarks filed 7/29/2022, the combination of Liu, Watanabe, and Hassan does not teach the amendments to the independent claims. In particular they do not teach extracting data from a discussion between two users while the form is being filled in addition to the use of identifying business entity information at the geographic location of the user. This difference between the amended claims and the cited art make the rejection no longer applicable. A further search was performed, and no art sufficient to warrant a new rejection was found. As such the claims are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ehsani (US 20130339030 A1): Teaches passively listening to a conversation and using the acquired data to fill in predefined fields of a form.
Katragadda (US 7685144 B1): Uses geographic position of a user to determine autofill information.
Weininger (US 8868592 B1): Teaches grouping users for generating autocomplete data based on user location and interests.
Watanabe (US 20150248391 A1 and US 20150248392 A1): Teaches auto-filling forms using geographical information of a user located at a particular service provider facility.
Miller (US 20200026778 A1): Teaches determining user context for auto-completion services, which include prior exchanges of data and geographic characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178